MEMBRANE ELECTRODE ASSEMBLY AND FUEL CELL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Response to Amendment
In response to communication filed on 10/19/2021:
No claims have been amended; claim 12 has been newly added. No new matter has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, and 9-11 have been considered but are moot based on grounds of new rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 9-12 are rejected under 35 U.S.C. 103as being unpatentable over Mizuhara et al. (WO 2017/013868 A1 using US 2019/0006680 Al as an English language translation.) and further in view of Yamauchi et al. (US 2017/0301925 A1).
Regarding claims 1 and 4, Mizuhara et al. teach a membrane electrode assembly (Fig. 1, element 1)
an electrode including a composite material containing a metal and a proton-conducting first electrolyte (Paragraph 0136 (a)) ;
an electrolyte layer including a proton-conducting second electrolyte (Paragraph 0136 (c)), the electrode and the electrolyte layer being stacked (Fig. 1),
wherein a volume ratio of the metal in the electrode is 57% or more (Example 1 discloses a 70:30 volume ratio of NiO:BaCe0.8Y0.2O2-δ which, according to Applicant in paragraphs 0133 and 0151 is 57% metallic Ni.).
However, Mizuhara et al. do not teach wherein each of the proton-conducting first electrolyte and the proton-conducting second electrolyte is represented by any one compositional formula of BaaZr1-xMxO3, BaaCe1-xMxO3, and BaaZr1-x-yCexMyO3 wherein M is at least one element selected from the group consisting of Sc, Lu, Yb, and Tm; 0<x<l; 0<y<l; 0.95 ≤a ≤ 1.05.
Yamauchi et al. teach the use of BaZr1-x1M1x1O3 wherein 0<x1<1 and M1 can be selected from Sc, Lu, or Yb for use as an electrolyte material in a proton conductive solid electrolyte membrane (Abstract, claims 1 and 3.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Mizuhara with Yamauchi in order to improve durability.
Regarding claim 5, Mizuhara and Yamauchi et al. teach the membrane electrode assembly according to claim 1. Further, Mizuhara teaches wherein a porosity of the electrode is 20% or more and 50% or less (Claim 2).
Regarding claim 9, Mizuhara and Yamauchi et al. teach the membrane electrode assembly according to claim 1. Further, Mizuhara teaches wherein the thickness of the electrode is larger than a thickness of the electrolyte layer (Paragraph 0137)
Regarding claim 10, Mizuhara and Yamauchi et al. teach the membrane electrode assembly according to claim 1. Further, Mizuhara teaches further comprising a functional layer that is provided between the electrode and the electrolyte layer to come into contact with the electrolyte layer wherein the functional layer is selected from an electrode layer that can increase a triple
phase boundary and/or an electrode layer with an enhanced porosity, relative than the electrode at an interface with the electrolyte layer (Paragraphs 0068-0073, fig. 1, element 6 discloses an intermediate layer.).
Regarding claim 11, Mizuhara and Yamauchi et al. teach a fuel cell comprising: a membrane electrode assembly (Mizuhara: Fig 1, element 1) according to claim 1; 
an air electrode to which an oxidant gas is supplied (Fig. 1, element 2 discloses a cathode and element 23 discloses an oxidant channel.);
a fuel gas supply channel which supplies a hydrogen-containing gas as a fuel gas to the electrode (Fig. 1, element 3 discloses an anode and element 53 discloses a fuel channel.); and
an oxidant gas supply channel which supplies the oxidant gas to the air electrode (Fig. 1, element 23 discloses an oxidant channel.), wherein:
the electrolyte layer is in contact with the electrode on a first side and in contact with the air electrode on a second side opposite to the first side; and the electrode, the electrolyte layer, and the air electrode are stacked in this order (Fig. 1).
Regarding claim 12, Mizuhara and Yamauchi et al. teach the membrane electrode assembly according to claim 1, wherein M is at least one element selected from the group consisting of Sc, Lu, and Tm (Abstract, claims 1 and 3.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Mizuhara with Yamauchi in order to improve durability.
Claims 1, 3, 4, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (J. Electrochem. Soc., 158, (2011), B797-B803) and further in view of Yamauchi et al. (US 2017/0301925 A1).
Regarding claims 1, 3, 4, and 7, Lei et al. teach a membrane electrode assembly (Abstract) comprising:
an electrode including a composite material containing a metal and a proton-conducting first electrolyte (Experimental discloses a Ni/BZY composite.); an electrolyte layer including a proton-conducting second electrolyte (Experimental discloses a BCZY composite.), the electrode and the electrolyte layer being stacked (Experimental),
wherein a volume ratio of the metal in the electrode is 57% or more or 69% or more and 84% or less (Experimental discloses a 70:30 and 80:20 volume ratio of NiO:BaZr0.8Y0.2O2-δ which, according to Applicant in paragraphs 0133 and 0151 is 57% and 69% metallic Ni, respectively.).
However, Lei et al. do not teach wherein each of the proton-conducting first electrolyte and the proton-conducting second electrolyte is represented by any one compositional formula of BaaZr1-xMxO3, BaaCe1-xMxO3, and BaaZr1-x-yCexMyO3 wherein M is at least one element selected from the group consisting of Sc, Lu, Yb, and Tm; 0<x<l; 0<y<l; 0.95 ≤a ≤ 1.05.
Yamauchi et al. teach the use of BaZr1-x1M1x1O3 wherein 0<x1<1 and M1 can be selected from Sc, Lu, or Yb for use as an electrolyte material in a proton conductive solid electrolyte membrane (Abstract, claims 1 and 3.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Mizuhara with Yamauchi in order to improve durability.
Regarding claim 12, Lei and Yamauchi et al. teach the membrane electrode assembly according to claim 1, wherein M is at least one element selected from the group consisting of Sc, Lu, and Tm (Abstract, claims 1 and 3.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lei with Yamauchi in order to improve durability.

Claim 2 is rejected 35 U.S.C. 103 as obvious over Mizuhara et al. (WO 2017/013868 A1 using US 2019/0006680 Al as an English language translation.) or Lei et al. (J. Electrochem. Soc., 158, (2011), B797-B803) in further in view of Yamauchi et al. (US 2017/0301925 A1).
Regarding claim 2, Mizuhara or Lei and Yamauchi et al. teach the membrane electrode assembly according to claim 1. However, they do not teach wherein when an amount of warpage is defined as ΔL/L in which ΔL is an in-plane difference in height in a thickness direction and L is a size in a longitudinal direction of a membrane electrode assembly after sintering, the electrode deforms at a ΔL/L of 0.5% or more in a direction that decreases warpage.
Mizuhara et al. teach a 70:30 volume ratio of NiO:BaCe0.8Y0.2O2-δ which, according to Applicant in paragraphs 0133 and 0151 is 57% metallic Ni. Further, according to Table 2 of the present application the Ni/BZYb of this volume ratio has a planar cell warpage ratio % of 0.51.
Lei et al. teach a 70:30 and 80:20 volume ratio of NiO:BaZr0.8Y0.2O2-δ which, according to Applicant in paragraphs 0133 and 0151 is 57% and 69% metallic Ni, respectively..
MPEP 2112.01 Composition, Product, and Apparatus claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729